            Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 1 of 7



 1   SCOOLIDGE PETERS RUSSOTTI & FOX LLP
     Peter Scoolidge (NY 4682100)
 2   peter@sprfllp.com
     Peter Fox (NY 4832606)
 3   pfox@sprfllp.com
     2 Park Avenue
 4   New York, NY 10016
     (212) 729-7708 tel
 5   Attorneys for Defendants Hieusys, LLC,
     Colin LeMahieu, Troy Retzer, and Mica Busch
 6
     ZUCKERMAN SPAEDER LLP
 7   Shawn Naunton (NY 3958691)
     snaunton@zuckerman.com
 8   Vanessa I. Garcia (NY 5372685)
     vgarcia@zuckerman.com
 9   485 Madison Avenue
     New York, NY 10022
10   (212) 704-9600 tel
     Attorneys for Defendant Zack Shapiro
11
     CORNERSTONE LAW GROUP
12   Paul J. Byrne (SBN 190860)
     pbyrne@cornerlaw.com
13   351 California St Ste 600
     San Francisco CA 94104
14   (415) 357-2094 tel
     (415) 655-8238 fax
15   Attorneys for Defendants Hieusys, LLC, Colin
     LeMahieu, Troy Retzer, Mica Busch, and Zack Shapiro
16
17
                             IN THE UNITED STATES DISTRICT COURT
18
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
20   JAMES FABIAN, individually; and on behalf of          Case§ Number: 4:19-cv-54-YGR
     All Others Similarly Situated;                            §
21
22          Plaintiff,                                      DEFENDANTS’
                                                              §         ANSWER AND
                                                            AFFIRMATIVE
                                                              §         DEFENSES TO THE
23          v.                                              FIRST
                                                              §   AMENDED COMPLAINT
                                                              §
24   NANO f/k/a RAIBLOCKS f/k/a HIEUSYS, LLC;                 §
     COLIN LEMAHIEU; MICA BUSCH; ZACK                         §
25   SHAPIRO; TROY RETZER; BG SERVICES,                       §
26   S.R.L. f/k/a BITGRAIL S.R.L. f/k/a WEBCOIN               §
     SOLUTIONS; AND FRANCESCO “THE                            §
27   BOMBER” FIRANO,

28          Defendants.
29
30   ANSWER AND AFFIRMATIVE DEFENSES                                         Case No: 4:19-cv-54-YGR
            Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 2 of 7



                    Defendants Hieusys, LLC, Colin LeMahieu, Mica Busch, Troy Retzer, and Vack
 1
 2   Shapiro (“Defendants”) hereby answer Plaintiff James Fabian’s (“Plaintiff”) First Amended Complaint

 3   as follows:

 4                                      ADMISSIONS AND DENIALS
 5          1.      Defendants admit the allegations in following Paragraphs of the First Amended
 6
     Complaint, except where noted otherwise: un-numbered introductory paragraph (admitted that the
 7
     Plaintiff has made allegations, all other statements are denied), 26 (admitted only to the extent that
 8
     Plaintiff is seeking relief in this matter), 32 (admitted only that Hieusys, LLC is a Texas entity) 33-36
 9

10   (admitted only as to domicile and deny information to form a belief about the other allegations), 68, 69

11   (admitted only to the extent that one of the Defendants appears to have made an online forum post), 72

12   (admitted only to the extent that one of the Defendants appears to have made an online forum post), 81
13
     (admitted only to the extent that the Defendants did not charge money for Nano coins and that a faucet
14
     was used for distribution), 88 (admitted only to the extent that one of the Defendants appears to have
15
     made an online forum post), 89 (admitted only to the extent that one of the Defendants appears to have
16
     made an online forum post), 91 (admitted only to the extent that one of the Defendants appears to have
17
18   made an online forum post), 92 (admitted only to the extent that one of the Defendants appears to have

19   made an online forum post), 94 (admitted only to the extent that one of the Defendants appears to have
20   made an online forum post), 96 (admitted only to the extent that one of the Defendants appears to have
21
     made an online forum post) 97 (admitted only to the extent that one of the Defendants appears to have
22
     made an online forum post), 98 (admitted only to the extent that one of the Defendants appears to have
23
     made an online forum post), 112 (admitted only to the extent that one of the Defendants appears to
24
25   have made an online forum post), 114 (admitted only to the extent that one of the Defendants appears

26   to have made online forum posts), 116 (admitted only to the extent that one of the Defendants appears

27   to have made an online forum post), 117 (admitted only to the extent that one of the Defendants
28   appears to have made an online forum post), 118, (admitted only to the extent that one of the
29
                                                        -1-
30   ANSWER AND AFFIRMATIVE DEFENSES                                                 Case No: 4:19-cv-54-YGR
            Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 3 of 7



     Defendants appears to have made an online forum post), 119 (admitted only to the extent that one of
 1
 2   the Defendants appears to have made an online forum post) 121 (admitted only to the extent that one

 3   of the Defendants appears to have made an online forum post), 124 (admitted only to the extent that

 4   one of the Defendants appears to have made an online forum post), 126 (admitted only to the extent
 5   that some of the Defendants participated in online chats), 127 (admitted only to the extent that one of
 6
     the Defendants appears to have made an online forum post), 129 (admitted only to the extent that one
 7
     of the Defendants appears to have made an online forum post), 131 (admitted only to the extent that
 8
     the faucet was closed on October 15, 2017 and the Defendants burned some of the Nano coins), 133
 9

10   (admitted only to the extent that one of the Defendants appears to have made an online forum post),

11   134 (admitted only to the extent that one of the Defendants appears to have made an online forum

12   post), 138 (admitted only to the extent that one of the Defendants appears to have made an online
13
     forum post), 139 (admitted only to the extent that one of the Defendants appears to have made an
14
     online forum post), 141 (admitted only to the extent that one of the Defendants appears to have made
15
     an online forum post), 142 (admitted only to the extent that one of the Defendants appears to have
16
     made an online forum post), 143 (admitted only to the extent that one of the Defendants appears to
17
18   have made an online forum post), 144 (admitted only to the extent that one of the Defendants appears

19   to have made an online forum post), 156, 160 (admitted only to the extent that an Italian court
20   adjudicated a bankruptcy proceeding, employed an expert witness, and made findings), 165 (admitted
21
     only to the extent that one of the Defendants appears to have made an online forum post), 166
22
     (admitted only to the extent that one of the Defendants appears to have made an online forum post),
23
     168 (admitted only to the extent that one of the Defendants appears to have made an online forum
24
25   post), 169 (admitted only to the extent that one of the Defendants appears to have made an online

26   forum post), 227 (admitted only to the extent that the Plaintiff is incorporating paragraphs by

27   reference), 232 (admitted only to the extent that the Plaintiff is incorporating paragraphs by reference),
28   and 238 (admitted only to the extent that the Plaintiff is incorporating paragraphs by reference).
29
                                                        -2-
30   ANSWER AND AFFIRMATIVE DEFENSES                                                Case No: 4:19-cv-54-YGR
             Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 4 of 7



             2.      Defendants deny the allegations in the following Paragraphs of the First Amended
 1
 2   Complaint: 1, 2, 4, 5, 6, 7, 8, 9, 12 (except that the Defendants admit a lawsuit was filed and that the

 3   Defendants made statements on April 9, 2018), 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 48, 50,

 4   51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 70, 71, 73, 74, 77, 78 (except admitted that a
 5   Defendant made a statement on social media), 79 (except admitted that a Defendant made a statement
 6
     on social media), 80, 82, 86 (except admitted that a Defendant made a statement on social media and
 7
     that the faucet closed on October 15, 2017), 87, 93, 95, 99, 100 (except admitted that Nano coins were
 8
     listed on Cryptopia), 101, 102 (except admitted that Nano coins were listed on Mercatox), 104, 105,
 9

10   106 (except admitted that Firano made a statement), 107, 108 (except admitted that Firano made a

11   statement), 109 (except admitted that a Defendant appears to have made a social media post), 110,

12   111, 113, 115, 120, 122, 123, 128, 130, 135, 136, 137, 145, 150, 152, 153, 155, 159, 161, 162, 163,
13
     164, 167, 170, 171 (except admitted that Firano made a statement), 172, 173, 174, 175, 176, 177, 178,
14
     179, 180, 181, 182, 228, 229, 230, 231, 233, 234, 235, 236, 237, 239, 240, 241, 242, 243, and 244.
15
             3.      Defendants lack sufficient knowledge or information to admit or deny the allegations in
16
     the following Paragraphs of the First Amended Complaint: 3 (except Defendants admit that a non-
17
18   party with a username “mikerow” appears to have made a social media post), 10, 11 (except that one

19   of the Defendants appears to have made an online forum post), 13, 27, 28, 29, 30, 31, 37, 38, 39, 40,
20   41, 42, 43, 44, 45, 46, 47, 49, 66, 67, 75, 76, 83, 84, 85, 90, 103, 132, 140, 146, 147, 148, 149, 151,
21
     154, 157, 158, 183, 184, 185, 186, 187, 188, 189, and 190.
22
             4.      The following paragraph of the First Amended Complaint are moot following the
23
     Court’s Order granting in part the Defendants’ motion to dismiss: 197-226, and 245-256.
24
25                                         AFFIRMATIVE DEFENSES

26                                     FIRST AFFIRMATIVE DEFENSE:

27           5.      Plaintiff is barred from relief because the Complaint and each claim purported to be
28   alleged therein, fail to allege facts sufficient to state a plausible claim for relief against the Defendants.
29
                                                          -3-
30   ANSWER AND AFFIRMATIVE DEFENSES                                                   Case No: 4:19-cv-54-YGR
             Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 5 of 7



                                      SECOND AFFIRMATIVE DEFENSE:
 1
 2           6.       Plaintiff was at fault in purchasing cryptocurrency (Nano Coins) on an unregulated

 3   foreign exchange and/or maintaining funds in account on that exchange relative to the incident

 4   described in plaintiff’s complaint. Such fault caused or contributed to the damages complained of in
 5   this case.
 6
                                       THIRD AFFIRMATIVE DEFENSE:
 7
             7.       Plaintiff failed to take reasonable steps to minimize or prevent the damages he claims to
 8
     have suffered.
 9

10                                    FOURTH AFFIRMATIVE DEFENSE:

11           8.       Plaintiff knew about the risk of transacting in cryptocurrency, especially on an

12   unregulated foreign exchange, and voluntarily undertook the risk that led to the injuries complained of
13
     in this case.
14
                                       FIFTH AFFIRMATIVE DEFENSE:
15
             9.       People or entities other than the Defendants, including but not limited to Francesco
16
     Firano, BG Services, S.R.L., BitGrail S.R.L., and/or Webcoin Solutions, caused or contributed to the
17
18   damages Plaintiff claims to have suffered. Therefore any award made in favor of Plaintiff in this case

19   must be reduced by an amount equal to the percentage of the fault of others in causing or contributing
20   to the damages as alleged in the complaint. Moreover, the Defendants are entitled to a set off if
21
     additional investigation uncovers wrongful conduct and money owed to the Defendants.
22
                                        SIXTH AFFIRMATIVE DEFENSE
23
             10.      Defendants other than Hieusys, LLC, Colin LeMahieu, Mica Busch, Troy Retzer, and
24
25   Zack Shapiro caused or contributed to the damages Plaintiff claims to have suffered. Therefore any

26   award made in favor of Plaintiff must be divided between the defendants so that each pays only his or

27   its fair share in relationship to his or its amount of fault.
28                                    SEVENTH AFFIRMATIVE DEFENSE
29
                                                           -4-
30   ANSWER AND AFFIRMATIVE DEFENSES                                                 Case No: 4:19-cv-54-YGR
            Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 6 of 7



            11.     The Defendants believe, based on reliable information, that current law prohibits
 1
 2   Plaintiff’s claims against the Defendants.

 3                                   EIGHTH AFFIRMATIVE DEFENSE

 4          12.     Plaintiff waited too long to file this lawsuit, making it difficult or impossible for the
 5   Defendants to find witnesses or evidence to defend the case.
 6
                                      NINTH AFFIRMATIVE DEFENSE
 7
            13.     The damages Plaintiff claims to have suffered were caused or made worse by an event
 8
     that occurred after the accident described in the complaint, which constitutes an intervening or
 9

10   supervening cause.

11                                   TENTH AFFIRMATIVE DEFENSE

12          14.     The damages the Plaintiff claims to have suffered were entirely or almost entirely
13
     caused by the acts or omissions of actors other than the Defendants, including but not limited to
14
     Francesco Firano, BG Services, S.R.L., BitGrail S.R.L., and/or Webcoin Solutions, and thus the
15
     Defendants are not responsible for Plaintiff’s claimed damages.
16
17
18          The Defendants expressly reserve the right to amend this Answer and Affirmative Defenses to

19   add or remove defenses and Affirmative Defenses as the case progresses and discovery is taken.
20          The Defendants hereby demands a jury trial on all matters upon which a jury may pass.
21
            WHEREFORE Defendants respectfully asks this Court for the following relief:
22
        A. That the Complaint be dismissed in its entirety with prejudice;
23
        B. That Defendants be awarded attorney’s fees and costs; and
24
25      C. For such other and further relief as this Court may deem just and proper.

26

27
28
29
                                                        -5-
30   ANSWER AND AFFIRMATIVE DEFENSES                                                  Case No: 4:19-cv-54-YGR
            Case 4:19-cv-00054-YGR Document 70 Filed 10/25/19 Page 7 of 7



     Date: October 25, 2019               Respectfully submitted,
 1
 2
                                          /s/ Peter Scoolidge_________________________
 3
                                          Peter Scoolidge
 4                                        Peter Fox
                                          SCOOLIDGE PETERS RUSSOTTI & FOX
 5                                        LLP
                                          Attorneys for Defendants Hieusys, LLC,
 6                                        Colin LeMahieu, Troy Retzer, and Mica Busch
 7
 8                                        /s/ Shawn Naunton_________________________
                                          Shawn Naunton
 9                                        Vanessa I. Garcia
                                          ZUCKERMAN SPAEDER LLP
10                                        Attorneys for Defendant Zack Shapiro
11
                                          /s/ Paul J Byrne__________________________
12
                                          Paul J. Byrne
13                                        CORNERSTONE LAW GROUP
                                          Attorneys for Defendants Hieusys, LLC, Colin
14                                        LeMahieu, Troy Retzer, Mica Busch, and Zack
                                          Shapiro
15
16
17
18
19
20
21
22
23
24
25
26

27
28
29
                                            -6-
30   ANSWER AND AFFIRMATIVE DEFENSES                                 Case No: 4:19-cv-54-YGR
